Name: Commission Regulation (EC) No 1480/98 of 10 July 1998 amending Regulation (EEC) No 1150/90 as regards the transitional adjustment of certain provisions relating to imports into the Community of certain milk products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  economic geography;  international trade;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities11. 7. 98 L 195/11 COMMISSION REGULATION (EC) No 1480/98 of 10 July 1998 amending Regulation (EEC) No 1150/90 as regards the transitional adjustment of certain provisions relating to imports into the Community of certain milk prod- ucts originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (1), as last amended by Regulation (EC) No 1340/98 (2), and in particular Article 3(1) thereof, Whereas Commission Regulation (EC) No 1246/97 (3) lays down transitional measures until 30 June 1998 to facilitate the move from the arrangements provided for by Commission Regulation (EEC) No 1150/90 of 4 May 1990 laying down detailed rules for the application of the arrangements applicable to imports of certain milk prod- ucts originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and ter- ritories (OCT) (4), as last amended by Regulation (EC) No 1246/97, to those introduced by the agreements concluded during the Uruguay Round of multilateral trade negotiations; Whereas the period for the application of the transitional measures was extended until 30 June 1999 by Regulation (EC) No 1340/98; whereas, pending the adoption by the Council of definitive measures, the measures provided for by Regulation (EC) No 1246/97 should be extended until 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 3(d) of Regulation (EEC) No 1150/90 is hereby replaced by the following: (d) the heading notes  and Section 24 of licence applications and licences shall show respectively one of the following: Ã¯ £ § Derecho de aduana reducido en un 50 %, Producto ACP Reglamento (CEE) no 715/90 Ã¯ £ § Told nedsat med 50 %, AVS-varer Forordning (EÃF) nr. 715/90 Ã¯ £ § Zoll, ermÃ ¤Ã igt um 50 %, AKP-Erzeugnis Verordnung (EWG) Nr. 715/90 Ã¯ £ §  Ã ±Ã  µ r µÃ µÃ ¹Ã  µ Ã ½Ã ¿r Ã ºÃ ±Ã   50 %, ÃÃ Ã ¿Ã  Ã ½ Ã Ã Ã  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 715/90 Ã¯ £ § Customs duty reduced by 50 %, ACP-Product Regulation (EEC) No 715/90 Ã¯ £ § Droit de douane rÃ ©duit de 50 %, produit ACP RÃ ¨glement (CEE) no 715/90 Ã¯ £ § Dazio doganale ridotto del 50 %, prodotto ACP Regolamento (CEE) n. 715/90 Ã¯ £ § Douanerecht verminderd met 50 %, ACS- product Verordening (EEG) nr. 715/90 Ã¯ £ § Direito aduaneiro reduzido de 50 %, produto ACP Regulamento (CEE) nÃ « 715/90 Ã¯ £ § Tullia alennettu viidellÃ ¤kymmenellÃ ¤ prosen- tilla, AKT-tuote Asetus (ETY) N:o 715/90 Ã¯ £ § NedsÃ ¤ttning med 50 % av tullsatsen, produkt AVS FÃ ¶rordning (EEG) nr 715/90.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998 to 30 June 1999. (1) OJ L 349, 31. 12. 1994, p. 105. (2) OJ L 184, 27. 6. 1998, p. 1. (3) OJ L 173, 1. 7. 1997, p. 84. (4) OJ L 114, 5. 5. 1990, p. 21. EN Official Journal of the European Communities 11. 7. 98L 195/12 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1998. For the Commission Franz FISCHLER Member of the Commission